DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species 1 is directed to a top unloader that includes “movable means” for pushing a layer of material from the top of a stack of materials, the movable means also being vertically movable on the mast, the top unloader also including a retainer for stopping the second highest layer from being pushed as the first highest layer is pushed off the stack.  The top unloader corresponds to Figs. 12-17, and is recited in Claims 2-5 and 7-12,;
Species 2 is directed to a bottom unloader that includes a frame/cage having a bottom slot that allows the lowest layer of material to be pushed by a pusher bar through the slot while retaining all other layers above the lowest layer, the pusher bar being pivotably attached to the mast for stowage and deployment.  The bottom unloader corresponds to Figs. 2-9, and is recited in Claims 6 and 13-16.
 If Species 1 (directed to the top unloader) is elected, one of the following patentably distinct sub-species must also be elected:
The “pusher/movable means” is a push bar that moves along a spindle, as shown in Figs. 12-15 and recited in Claim 2;
The “pusher/movable means”  is conveyor belt with protrusions, as shown in Fig. 16 and recited in Claim 4;
The “pusher/movable means” is a pivotable, extendable arm, as shown in Fig. 17 and recited in Claim 5.

4.	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1 and 17 are generic.

5.	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification:  Species 1 will require search in at least B65G 59/02+, B66F 9/08+, and 414/796.5, 796.6, 797.8, 797.2, while Species 2 will require search in B65G 59/06+,  Y10S 414/10+ , and 414/797.4, 797.9, 798.7.  
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter:  The top unloader and pusher have 
⦁	the species or groupings of patentably indistinct species require a different field of search (e.g., different search strategies or search queries will be required for the different types of pushers and supporting structures).

6.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

7.	The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.



8.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

9.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652